Filed 6/17/21 P. v. Thatcher CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081408
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. LF012394B)
                    v.

    RYAN EUGENE THATCHER,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John R.
Brownlee, Judge.
         Aaron J. Schechter, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Peña, Acting P.J., Smith, J. and Snauffer, J.
       Appointed counsel for appellant Ryan Eugene Thatcher asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Thatcher was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. To date, he
has not done so. Finding no arguable error that would result in a disposition more
favorable to Thatcher, we affirm.
                                    BACKGROUND
       On January 15, 2019, Thatcher and his codefendants, Johnny Maclean and Trent
Vangelder, robbed a Mobil Gas Station attendant at gunpoint.
       On August 30, 2019, the Kern County District Attorney’s Office filed an
information charging Thatcher with second degree robbery (Pen. Code,1 § 212.5, subd.
(c), count 1); and conspiracy to commit second degree robbery (§ 182, subd. (a)(1), count
2). As to count 1, the information further alleged Thatcher was personally armed with a
firearm during the commission of the offense (§ 12022, subd. (c)), that he used a firearm
during the commission of the offense (§ 12022.53, subd. (b)); and that he personally used
a firearm (§ 12022.5, subd. (a)).
       On February 25, 2020, Thatcher entered an open plea of no contest to all counts
and enhancements alleged in the information.
       On July 2, 2020, the trial court sentenced Thatcher to a total prison term of nine
years. Thatcher received the upper term of five years on count 1, and four years for the
personal use of a firearm (§ 12022.5, subd. (a)). The remaining enhancements were
stricken. On count 2, the trial court imposed a term of two years, which was stayed
pursuant to section 654. The trial court also imposed various fines and fees.




1      Undesignated statutory references are to the Penal Code unless otherwise
indicated.


                                             2.
       On July 8, 2020, Thatcher filed a timely notice of appeal. He did not request a
certificate of probable cause.
                                      DISCUSSION
       Thatcher’s appellate counsel has filed a Wende brief with this court. The brief
includes the declaration of appellate counsel indicating that Thatcher was advised he
could file his own brief with this court. By letter on September 21, 2020, we invited
Thatcher to submit a letter containing “any grounds on appeal that [he] want[ed] this
court to consider.” To date, he has not done so. After independent review of the record,
we find that no reasonably arguable factual or legal issues exist.
                                      DISPOSITION
       The judgment of conviction is affirmed.




                                             3.